FINAL OFFICE ACTION
This Final office action addresses U.S. Application No. 16/784,501, which is a reissue application of U.S. Application No. 13/620,159 (hereinafter the “159 Application"), entitled METHOD AND APPARATUS FOR COLOUR IMAGING A THREE-DIMENSIONAL STRUCTURE, which issued as U.S. Patent No. 8,451,456 (hereinafter the “456 Patent") on May 28, 2013.
The status of the claims is as follows:
Claims 19-38 are pending and examined herein.
Claims 19-38 are rejected.

I. STATUS OF APPLICATION AND CLAIMS
Applicant filed an amendment on November 19, 2021 (hereinafter the “Nov 2021 Amendment”) in response to the non-final Office action mailed May 21, 2021 (hereinafter the “2021 NF Action”).  The Nov 2021 Amendment has been entered.  In the Nov 2021 Amendment, Patent Claims 1-18 were cancelled and new claims 19-38 have been added.
Therefore, claims 19-38 are pending and will be examined herein.  As provided below, all grounds of rejection and objection provided in the 2021 NF Action are maintained herein.

II. PRIORITY
Examiners acknowledge that the present application is a reissue of the 159 Application, now the 456 Patent.  Examiners further acknowledge the claim of priority 351 Application”), now U.S. Patent No. 8,363,228, which is a continuation of U.S. Patent Application No. 12/770,379, filed April 20, 2010 (hereinafter the “379 Application”), now U.S. Patent No. 8,102,538, which is a continuation of U.S. Patent Application No. 12,379,343, filed February 19, 2009, now U.S. Patent No. 7,724,378, which is a continuation of U.S. Patent Application No. 11/889,112, filed August 9, 2007, now U.S. Patent No. 7,511,829, which is a continuation of U.S. Patent Application No. 11/154,520, filed June 17, 2005, now U.S. Patent No. 7,319,529.  Examiners further acknowledge these applications claim priority to U.S. Provisional Application Nos. 60/580,109 and 60/580,108, both of which were filed June 17, 2004.

III. PRELIMINARY REMARKS AND FINDINGS REGARDING “HAND-HELD DEVICE”
Examiners note that Applicant’s traversals of several of the objections and rejections are based on the Examiners’ interpretation of “hand-held device” as recited in each of the pending and examined claims.  Thus, Examiners will address these traversals before providing the grounds of objection and rejection since the interpretation of this phrase controls the bases thereof.
As noted on page 18 of the 2021 NF Action, Examiners did not find that any claim terms or phrases were lexicographically defined, including any “hand-held device.”  Thus, when interpreting this phrase, Examiners simply interpreted it as written, namely a device that is hand-held.  Furthermore, Examiners refer to the only portion of the specification which states that “[t]he endoscope 46, the illumination unit 31, the main optics 41, color illumination 71 and tri-color sequence generator are preferably included 
In the IPR2019-00155, the PTAB came to a similar line of reasoning as Examiners herein, specifically the PTAB first construed the claims as “requiring a hand-held device that physically incorporates a processor” based on the plain and unambiguous language of claim 1.  See IPR2019-00155 Decision Instituting Inter Partes Review (hereinafter the “IPR2019-00155 Decision”), pages 10-11 and 21.  Second, the PTAB did not extend the priority in a similar manner as Examiners in the 2021 NF Action because the PTAB found that the 456 Patent did not provide support for the processor to be physically incorporated into the hand-held device as required in the claims.  See IPR2019-00155 Decision, page 22.  Thus, the PTAB similarly determined that the hand-held device was a unitary device held by the hand, regardless of other components attached thereto.  
In response to this institution decision, Applicant cancelled all claims under review in IPR2019-00155 and filed the present reissue application.  In the Nov 2021 Amendment, Applicant is now asserting an interpretation of “hand-held device” to overcome the Examiners’ interpretation.  Similar arguments were made by Applicant (as Patent Owner) in the Patent Owner’s Response in IPR2019-00155, filed September 26, 2019, pages 19-35.  Examiners first note that the PTAB did not find the Applicant’s arguments or evidence persuasive to overcome the plain claim language and Examiners similarly do not find Applicant’s evidence or arguments persuasive to overcome any of the maintained objections and rejections herein.
In the Nov 2021 Amendment, Applicant is proposing that “hand-held device” as understood to the skilled artisan in the dental equipment “is simply a device that the dental practitioner can operate by hand, irrespective of the physical location of the various components of the device.”  During an interview held between Examiners and Applicant on August 21, 2021, Applicant asserted that a hand-held device as known at the time of the invention was shown on page 9 of the Applicants agenda (reprinted below).  See Interview Summary mailed August 31, 2021 (hereinafter “2021 Interview Summary”) page 2 and see appendix thereto for Agenda page 9. 

    PNG
    media_image1.png
    505
    303
    media_image1.png
    Greyscale

Applicant’s hand-held device
As noted by Examiners in the 2021 Interview Summary (See page 2 thereof) and confirmed by Applicant in the Nov 2021 Amendment (See page 6 thereof), Applicant is asserting that all structures shown in the figure above are the hand-held device, specifically the entire cart, the keyboard, the raised monitor and the wand.  Specifically Examiners find Applicant is asserting that once all the periphery equipment is attached to the wand via cables, then all the equipment is now “the wand” or the “hand-held device.”
Examiners disagree with Applicant’s interpretation.  Examiners first find that such an interpretation has no support from the 456 Patent.  No part of the specification of the 456 Patent defines or suggests such an interpretation.  Rather, the only portion of the 456 Patent that even discusses the nature of the hand-held device states the hand-held device is a unitary device and contains only “[t]he endoscope 46, the illumination unit 31, the main optics 41, color illumination 71 and tri-color sequence.”  The specification of the 456 Patent regarding the hand-held device makes no mention of any other components, i.e., processor, power supplies, monitors, keyboards, etc., being located in the “hand-held device.”  Furthermore, such an assertion by Applicant that all components are part of the hand-held device “irrespective of the physical location of the various components of the device” directly contradicts the 456 Patent which states the “hand-held device” is a “unitary device.”
Second, Examiners find Applicant proposed interpretation is inconsistent with the knowledge of the skilled artisan in the dental equipment.  As explicitly shown in U.S. Patent Application Publication No. 2003/0096210 (hereinafter the “210 Publication”) FIGS. 2-4, reprinted below, the hand-held scanner 14 is simply the wand, which is then

    PNG
    media_image2.png
    680
    465
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    630
    458
    media_image3.png
    Greyscale

210 Publication FIG. 2			210 Publication FIGS. 3 and 4
connected to the remaining components (i.e., the base unit 54, the workstation 16 having a processor 44, the monitor 18, etc.)  of the dental imaging system 12.  Furthermore, in ¶¶0065 and 0072, the 210 Publication refers to the hand holdability of the scanner and refers to this hand-held scanner as a hand-held scanner device.
Examiners further note U.S. Patent Application Publication No. 2004/0122306 (hereinafter the “306 Publication”) FIG. 2, reprinted below, which shows and discloses 

    PNG
    media_image4.png
    280
    499
    media_image4.png
    Greyscale

306 Publication FIG. 2
a dental imaging system comprising a hand held fiber optic imaging device comprising a hand held portion 34 and a probe 36.  This hand held device 32 is connected to the off-board processor 44 and microprocessor 12 as shown.  Further see U.S. Patent No. 4,858,001 (FIG. 1 dental system 10 comprising endoscope handpiece 12 connected via cables to imaging equipment 14); U.S. Patent No. 5,662,586 (FIGS. 1 and 2 wherein hand-held instrument/device 10 is shown in combination with associated power supply and monitor).
In view of the forgoing prior art disclosures, each coming from the dental arts and representing knowledge of skill in the art just before Applicant’s earliest asserted filing date, Examiners find that the art is replete with support that the hand-held device/instrument is generally the unitary portion/device that is held by the operator/dentist when being used in the oral cavity of a patient, which generally appears in the form of a wand.  None of these disclosures supports the Applicant’s assertion that all of the other components in each drawings, i.e., the monitors, computers, processors, etc. not within this hand-held device/instrument are also part of the hand-held device/instrument once they are connected to the hand-held device/instrument.  In each of these disclosures, Examiners find that they distinctly physically and semantically separate the hand-held devices/instruments from the periphery equipment, even though they may be connected via some electrical cable for use.  Examiners do not find any support from these references that simply connecting the peripheral equipment to the hand-held devices/instruments makes the peripheral equipment part of the hand-held device/instrument.  Accordingly, not only do these prior art disclosures by those skilled in dental arts support the Examiners’ interpretation, Examiners find they are directly inconsistent with the interpretation asserted by Applicant.
Third, Examiners find that Applicant’s own evidence does not support Applicant’s assertion that the location of the components of a device is irrelevant.  For example, Geng (cited by Applicant on page 10 of the Nov 2021 Amendment, referring to U.S. Patent No.  6,594,539) does not refer to any device as “hand-held device.”  Examiners find that to rely on an interpretation of a phase that is well known in the art as evidenced by a specific reference, the reference should first at least use the phrase.  Furthermore, Examiners do not find that Geng discloses the wand/probe 10 forms a unitary device with the “offboard light source 32, offboard prototyping, cutting, or milling machinery 36; and, most relevant here, an offboard host computer 34.” (quoting Nov. 2021 Amendment page 13).  No portion of Geng provides a disclosure of support that all these features provide a “unitary device, in the form of a hand-held device,” rather as even noted by Applicant they are “offboard” or periphery equipment.  If Applicant is relying on Geng providing a required interpretation of “hand-held device” then Geng should at least discuss this interpretation.  Applicant is merely relying on an expert witness to re-name and reorganize components in Geng to fit Applicant’s proposed interpretation.
The remaining evidence provided by Applicant over pages 11-20 of the Nov 2021 Amendment similarly are not persuasive.  Applicant herein is attempting to provide a known definition or interpretation of “hand-held device” in the dental art such that its use implies a specific structure.  However, Examiners do not find this evidence outlines a specific structure consistent with Applicant’s intended interpretation, but rather all have similar teachings as Geng, wherein the unitary “hand-held” device/instrument/probe is merely connected via cables to other peripheral equipment, and thus the periphery equipment is not part of the unitary device.  Examiners do not find the notion that simply connecting peripheral equipment to a unitary device via cabling makes the periphery equipment part of the unitary device (i.e., connecting a computer to a separate wand makes the combination thereof a wand).
Accordingly, Examiners do not find the Applicant’s proposed interpretation of “hand-held device” as claimed herein supported by the specification of the 456 Patent or the dental arts or any art.  Therefore, Examiners are not persuaded that the Examiners interpretation is unreasonable and will interpret “hand-held device” according to its plain meaning when read in light of the specification, namely the “hand-held device” is a unitary device that is held by a user’s hand.  Certainly an interpretation that is taken from Applicant’s own specification and is consistent with relevant prior art is reasonable.

IV. OBJECTIONS TO CLAIM AMENDMENTS
37 C.F.R. §42.73(d)(3)(i) (in part)
(3) Patent applicant or owner. A patent applicant or owner is precluded from taking action inconsistent with the adverse judgment, including obtaining in any patent:
(i) A claim that is not patentably distinct from a finally refused or canceled claim

The claim amendments as provided in the Nov 2021 are objected to under 37 C.F.R. §42.73(d)(3)(i) because Applicant is precluded from providing such claims.  Below are the Examiners’ findings of fact regarding this issue:  
01/29/2013	The 456 Patent issued with Patent Claims 1-18.
11/10/2018	A petitioner filed an inter partes review of Patent Claims 1-18 of the 456 Patent.  This proceeding was assigned IPR2019-00155.
11/10/2018	A petitioner filed an inter partes review of Patent Claims 1-7 and 12-18 of the 456 Patent.  This was assigned IPR2019-00159.
06/07/2019	The PTAB instituted both IPR2019-00155 and IPR 2019-00159.
02/07/2020	Applicant (Patent Owner of 456 Patent) filed the present application seeking to cancel Patent Claims 1-18 and present new claims 19-38.
02/07/2020	Patent Owner (Applicant herein) filed an Unapposed Motion for Adverse Judgement for both IPR 2019-00155 and IPR2019-00159 based on the filing of the present application which proposed cancellation of Patent Claims 1-18.
02/12/2020	PTAB provided a consolidated Judgment Granting Request for Adverse Judgment After Institution of Trial for both IPR2019-00155 and IPR2019-00159 (hereinafter the “2020 Adverse Judgment”).  The 2020 Adverse Judgment cancelled Patent Claims 1-18 of the 456 Patent.  Furthermore, the 2020 Adverse Judgment provided that “judgment is entered adverse to Patent Owner with respect to claims 1-18 of U.S. Patent No. 8,451,456 B2” and further that “judgment is entered adverse to Patent Owner with respect to claims 1-7 and 12-18 of U.S. Patent No. 8,451,456 B2.”
07/10/2020	Applicant (Patent Owner) filed a Preliminary Amendment (hereinafter the “2nd Preliminary Amendment”).  Therein, Applicant stated that claims 19, 37 and 38 corresponded to cancelled Patent Claim 1 with amendment and claims 20-36 corresponded to patent claims 2-18 with no amendments.  See 2nd Preliminary Amendment pages 6 and 17.  Claims 19, 37 and 38 were amended with respect to Patent Claim 1 as follows:
19 (With respect to Patent Claim 1). A system for determining the surface topology and associated color of at least a portion of a three-dimensional dental structure, comprising: 
a hand-held device comprising:
	an optical device comprising:
[[(a)]] a scanning system configured to provide depth data of the portion, the depth data corresponding to a plurality of data points defined on a plane substantially orthogonal to a depth direction; and 
[[(b)]] an imaging system configured to provide color image data of the portion associated with said plurality of data points; and
[[(c)]] an image [[a]] processor configured to associate the depth data with the color image data, wherein the depth data and the color image data represent the surface topology and the color of the portion of the three-dimensional dental structure.

37 (With respect to Patent Claim 1). A system for determining the surface topology and associated color of at least a portion of a three-dimensional dental structure, comprising: 
a hand-held device comprising: 
(a) a scanning system configured to provide depth data of the portion, the depth data corresponding to a plurality of data points defined on a plane substantially orthogonal to a depth direction; 
(b) an imaging system configured to provide color image data of the portion associated with said plurality of data points; [[and]] 
(c) a processor configured to associate the depth data with the color image data, wherein the depth data and the color image data represent the surface topology and the color of the portion of the three-dimensional dental structure; and
(d)    a display.

38 (With respect to Patent Claim 1). A system for determining the surface topology and associated color of at least a portion of a three-dimensional dental structure, comprising: 
a viewfinder hand-held device comprising: 
(a) a scanning system configured to provide depth data of the portion, the depth data corresponding to a plurality of data points defined on a plane substantially orthogonal to a depth direction; 
(b) an imaging system configured to provide color image data of the portion associated with said plurality of data points; and 
(c) a processor configured to associate the depth data with the color image data, wherein the depth data and the color image data represent the surface topology and the color of the portion of the three-dimensional dental structure.

05/21/2021	The Office issued the 2021 NF Action.
11/19/2021	Applicant filed the Nov 2021 Amendment.  No changes were made to the claims with respect to the 2nd Preliminary Amendment.

A. Objections to All Claims 19-38
	Regarding all pending and examined claims 19-38, in the 2nd Preliminary Amendment, Applicant asserted specifically that “Applicant has chosen to clarity through narrowing amendments what was already implicit within the patented claims.”  See 2nd Preliminary Amendment page 6.  Based on this statement, Examiners find Applicant has confirmed that pending and examined claims 19-38 are not patentably distinct from Patent Claims 1-18 because such amendments are implicit from the cancelled patent claims.  Accordingly, Examiners rely on Applicant’s statement and thus conclude Applicant is precluded from providing such claims after the adverse judgment and thus the presentation of pending and examined claims 19-38 is objected to under §42.73(d)(3)(i) herein.1

B. Specific Objections to Claims 19-36
Regarding pending and examined claims 19-36 herein, Examiners find that based on the above findings of fact that pending and examined claims 19-36 correspond directly to Patent Claims 1-18 nearly word for word, except for the addition noted above in claim 19 that the scanning system and the imaging system are included in an optical device which is included in a hand-held device and the renaming of the processor as an image processor.  Examiners further find that pending and examined claims 20-36 are word for word identical to Patent Claims 2-18.
Based on such findings, Examiners find that pending and examined claims 19-38 are not patentably distinct from Patent Claims 1-18.  The inclusion of optical device within the hand-held device does not materially add to the otherwise recited structure of the hand-held device comprising the scanning system and the imaging system.  “Device” is nothing more than a nonce term, i.e., a non-structural generic placeholder.  See MPEP §2181.  Furthermore, the scanning system and the imaging system are optical systems and thus the use of the phrase “optical” does further limit the already present optical structures.  Furthermore, the addition of “image” before processor does not further limit the structures of the processor since the processor already recites image processing functions, i.e., “associate depth data with the color image data.”  Accordingly, based on the above observations, Examiners do not find that pending and examined claims 19-36 are patentably distinct from Patent Claims 1-18 cancelled via an adverse judgement.  Examiners do not find that such amendments would change the application of any prior art considered during examination.  Examiners thus conclude that Applicant is precluded from presenting such claims herein and thus their presentation is objected to under §42.73(d)(3)(i) herein.

C. Specific Objections to Claim 37
Regarding pending and examined claim 37 herein, Examiners find that based on the above findings of fact that pending and examined claim 37 corresponds directly to Patent Claim 1 nearly word for word, except for the addition of a display in the hand-held device.  Nevertheless, displays for handheld devices were well known before the filing date of the invention herein.  See e.g., U.S. Patent No. 6,252,659 (3D imaging handheld device comprising display as shown in FIG. 2(b), handheld device 2 comprising display 21).  Accordingly, based on the above observations, Examiners do not find that pending and examined claim 37 is patentably distinct from Patent Claim 1 cancelled via an adverse judgement because such an inclusion is well known in the art.  Examiners thus conclude that Applicant is precluded from presenting such a claim herein and thus its presentation is objected to under §42.73(d)(3)(i) herein.

D. Specific Objection to Claim 38
Regarding pending and examined claim 38 herein, Examiners find that based on the above findings of fact that pending and examined claim 38 corresponds directly to Patent Claim 1 nearly word for word, except for the modification that the hand-held device is a “viewfinder hand-held device.”  Nevertheless, displays for 3D imaging handheld devices wherein such displays are used as viewfinders were well known before the filing date of the invention herein.  See e.g., U.S. Patent No. 6,252,659 (3D imaging handheld device comprising display as shown in FIG. 2(b), handheld device 2 comprising display 21.  See also col. 3, lines 65-67 wherein the display is used as a viewfinder for the 3D imaging camera).  Accordingly, based on the above observations, Examiners do not find that pending and examined claim 38 is patentably distinct from Patent Claim 1 cancelled via an adverse judgement because such an inclusion is well known in the art.  Examiners thus conclude that Applicant is precluded from presenting such a claim herein and thus its presentation is objected to under §42.73(d)(3)(i) herein.

V. REJECTIONS UNDER RES JUDICATA
Claims 19-38 are rejected herein under the doctrine of res judicata.  The basis for this rejection is that a patent owner or applicant may be precluded from seeking a claim that is not patentably distinct from a claim that was finally refused or canceled during an administrative trial or federal court proceeding under the doctrine of res judicata.  See MPEP §2190.  As discussed above in the Objections to the Claim Amendments section, Examiners find that pending and examined claims 19-38 are not patentably distinct from patent claims cancelled via a final adverse judgment by the PTAB.  Specifically, the rationale for the claims not being patentably distinct as found above applies equally in this rejection.  According, based on the doctrine of res judicata, Applicant is precluded from pursuing such claims and thus such claims are rejected herein. 

VI. REISSUE OATH/DECLARATION
37 C.F.R. §1.175 Reissue oath or declaration (in part).
(a)    The inventor’s oath or declaration for a reissue application, in addition to complying with the requirements of § 1.63, § 1.64, or § 1.67, must also specifically identify at least one error pursuant to 35 U.S.C. 251 being relied upon as the basis for reissue and state that the applicant believes the original patent to be wholly or partly inoperative or invalid by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than the patentee had the right to claim in the patent.
(b)    If the reissue application seeks to enlarge the scope of the claims of the patent (a basis for the reissue is the patentee claiming less than the patentee had the right to claim in the patent), the inventor's oath or declaration for a reissue application must identify a claim that the application seeks to broaden. A claim is a broadened claim if the claim is broadened in any respect.

The reissue declaration filed February 7, 2020 (hereinafter the "2020 Reissue Declaration”) is acknowledged.  However, Examiners object to this error statement on the basis that Examiners find that the 2020 Reissue Declaration fails to state a proper error in the claims on which to base this reissue.  
While Examiners recognize the statements in the 2020 Reissue Declaration that Applicant state that “Align has made explicitly in claims 19, 37 and 38 what was inherent and/or implied in now cancelled claim 1…,” this statement is insufficient in reissue because it does not identify any specific error within the 456 Patent.  Rather a proper error statement must identify a single word, phrase, or expression in the specification or in an original claim in the underlying patent, i.e., the 456 Patent, and how it renders the original patent wholly or partly inoperative or invalid.  See MPEP §1414(II).  Thus, Applicant is required to provide a new declaration with a statement of error with respect to 456 Patent identifying “a single word, phrase, or expression” from the 456 Patent that was not included in the patent claims that rendered the 456 Patent invalid or inoperative.  

VII. CLAIM REJECTIONS – 35 U.S.C. §251
The following is a quotation of pre-AIA  35 U.S.C. §251:
Whenever any patent is, through error without any deceptive intention, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

Rejections Based on Defective Oath or Declaration
Claims 19-38 and this application as a whole are rejected as being based upon a defective reissue under 35 U.S.C. §251 as set forth above. See 37 C.F.R. §1.175.  The nature of the defect(s) in the 2020 Reissue Declaration is set forth in the discussion above in this Office action.  

VIII. OBJECTIONS TO THE DRAWINGS
The drawings are objected to under 37 C.F.R. §1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the handheld device comprising the components as recited in each of the claims must be shown or the features canceled from the claims.  Furthermore, the hand-held device comprising a display as recited in claim 37 must be shown or the feature cancelled from this claim.  Similarly, the “viewfinder hand-held device” as recited in claim 38 must be shown or the feature cancelled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 C.F.R. §1.173 are required in reply to the Office action to avoid abandonment of the application.  This objection to the drawings will not be held in abeyance.  No new matter should be added.

IX. OBJECTION TO SPECIFICATION
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  the specification is required to be amended to provide proper antecedent basis for the “viewfinder hand-held device” as recited in claim 38.


X. CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984).  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP §2111.01(I).  It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP §2111.01(II).  Therefore, unless one of the exceptions applies below, Examiners will interpret the limitations of the pending and examined claims using the broadest reasonable interpretation.

A.	Lexicographic Definitions
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01(IV).  Following an independent review of the claims in view of the specification herein, Examiners find that Patent Owner has not provided any lexicographic definitions related to claim terms with any reasonable clarity, deliberateness and precision.  

B.	Claim Interpretation Under 35 U.S.C. §112(6th ¶)
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function or a step-plus-function.  See 35 U.S.C. §112(6th ¶) and MPEP §2181-2183.  As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function or step-plus-function limitation in a claim:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function
(B) 	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"
(C) 	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Examiners find herein that claims 19-38 include one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. §112 (6th ¶) because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Each such limitation will be discussed in turn as follows:

B1.	FL #1: “scanning system…” (claims 19-38)
A first means-plus-function phrase is recited in claims 19, 37 and 38 (and included in each of dependent claims 20-36), which recites “a scanning system…” or hereinafter FL #1.  Examiners determine herein that FL #1 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).
The Examiners find that FL #1 in claims 19, 37 and 38 recites: 
a scanning system configured to provide depth data of the portion, the depth data corresponding to a plurality of data points defined on a plane substantially orthogonal to a depth direction….

(B1)(a)	3-Prong Analysis: Prong (A)
FL #1 meets invocation prong (A) because "means ... for" type language is recited.  Examiners first find that “system” is a generic placeholder or nonce term equivalent to “means” because the term “system” does not convey any particular structure.  Examiners further note that the specification of the 456 Patent does not define “system” and thus the specification of the 456 Patent does not impart or disclose any structure for the phrase.  Furthermore, the adjective “scanning” amounts to merely a functional aspect of the system.
Furthermore, there is no disclosure or suggestion from the prior art or the 456 Patent that any “system" is a sufficient structure to perform the functions recited in FL #1.  Specifically, there is no suggestion that any known system of a prior art device can perform the functions as recited in claims 19, 36 and 37.
Accordingly, Examiners find nothing in the specification, prosecution history or the prior art to construe “system…” in FL #1 as the name of a sufficiently definite structure for performing the functions recited in FL #1 so as to take the overall claim limitation out of the ambit of §112(6th ¶).  See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).  Such a finding is supported by the Federal Circuit which has held “system” to be a nonce term.  See MPEP §2181(I)(A).
In light of the above, the Examiners conclude that the term “system…” is a generic placeholder having no specific structure associated therewith.  Because “system …” is merely a generic placeholder having no specific structure associated therewith, the Examiners conclude that FL #1 meets invocation Prong (A).
(B1)(b)	3-Prong Analysis: Prong (B)
FL #1 meets invocation prong (B) because it recites the function of scanning and further to “provide depth data of said portion, the depth data corresponding to a plurality of data points defined on a plane substantially orthogonal to a depth direction.”
(B1)(c)	3-Prong Analysis: Prong (C)
FL #1 meets invocation prong (C) because FL #1 does not recite sufficient structure for performing the claimed function.  Based upon a review of claims 19-38, particularly claims 19, 37 and 38 themselves, the Examiners find that FL #1 recites very little structure, if any, for performing the function as set forth of FL #1.
In view of the Examiners findings above that FL #1 meets invocation prongs (A)-(C), the Examiners conclude FL #1 invokes interpretation under 35 U.S.C. §112 (6th ¶).
(B1)(d)	Corresponding Structure
After a claimed phrase has been shown to invoke 35 U.S.C. §112 (6th ¶), as found above, the next step is to determine the corresponding structure or material as described in the specification for performing the recited function.  See MPEP §2181(II).
Based upon a review of the specification of the 456 Patent, the Examiners find that the closest corresponding structure for the FL #1 is those structures for performing the depth data.  As shown in FIGS. 1 and 4A, the required components for providing depth data are the illumination source 31, the main optics 41 for providing the illumination light to the object 26 and receiving it therefrom and the CCD detector 60 for receiving the reflected light and providing the depth data.
In view of these findings, pursuant to 35 U.S.C. §112 (6th ¶), FL #1 in claims 19-38 will be limited to these corresponding structures discussed above, specifically the illumination source, the main optics and the CCD detector as discussed above and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. §112 (6th ¶) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. §112 (6th ¶) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. §112 (6th ¶).

B2.	FL #2: “imaging system…” (claims 19-38)
A further means-plus-function phrase is recited in claims 19, 37 and 38 (and included in each of dependent claims 20-36), which recites “an imaging system…” referred to hereinafter as FL #2.  Examiners determine herein that FL #2 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).
The Examiners find that FL #2 in claims 19, 37 and 38 recites: 
an imaging system configured to provide color image data of the portion associated with said plurality of data points….

(B2)(a)	3-Prong Analysis: Prong (A)
FL #2 meets invocation prong (A) because "means ... for" type language is recited.  Examiners first find that “system” is a generic placeholder or nonce term equivalent to “means” because the term “system” does not convey any particular structure.  Examiners further note that the specification of the 456 Patent does not define “system” and thus the specification of the 456 Patent does not impart or disclose any structure for the phrase.  Furthermore, the adjective “imaging” amounts to merely a functional aspect of the system.
Furthermore, there is no disclosure or suggestion from the prior art or the 456 Patent that any “system" is a sufficient structure to perform the functions recited in FL #1.  Specifically, there is no suggestion that any known system of a prior art device can perform the functions as recited in claims 19, 37 and 38.
Accordingly, Examiners find nothing in the specification, prosecution history or the prior art to construe “system…” in FL #2 as the name of a sufficiently definite structure for performing the functions recited in FL #2 so as to take the overall claim limitation out of the ambit of §112(6th ¶).  See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).  Such a finding is supported by the Federal Circuit which has held “system” to be a nonce term.  See MPEP §2181(I)(A).
In light of the above, the Examiners conclude that the term “system…” is a generic placeholder having no specific structure associated therewith.  Because “system …” is merely a generic placeholder having no specific structure associated therewith, the Examiners conclude that FL #2 meets invocation Prong (A).
(B2)(b)	3-Prong Analysis: Prong (B)
FL #2 meets invocation prong (B) because it recites the function of imaging and further to “provide two-dimensional color image data of said portion associated with said plurality of data points.”
(B2)(c)	3-Prong Analysis: Prong (C)
FL #2 meets invocation prong (C) because FL #2 does not recite sufficient structure for performing the claimed function.  Based upon a review of claims 19-38, particularly claims 19, 37 and 38 themselves, the Examiners find that FL #2 recites very little structure, if any, for performing the function as set forth of FL #2.
In view of the Examiners findings above that FL #2 meets invocation prongs (A)-(C), the Examiners conclude FL #2 invokes interpretation under 35 U.S.C. §112 (6th ¶).
(B2)(d)	Corresponding Structure
After a claimed phrase has been shown to invoke 35 U.S.C. §112 (6th ¶), as found above, the next step is to determine the corresponding structure or material as described in the specification for performing the recited function.  See MPEP §2181(II).
Based upon a review of the specification of the 456 Patent, the Examiners find that the closest corresponding structure for the FL #2 regarding the imaging system is those structures for providing the 2D color image data.  As shown in FIGS. 1 and 4A, the required components for providing depth data are the LED light sources 71, the sequence generator 74, the delivery optics 73 for transmitting the light to the object, the main optics 41 to receive reflected light and the CCD detector 60 for receiving the reflected light and providing the 2D color image data.
In view of these findings, pursuant to 35 U.S.C. §112 (6th ¶), FL #2 in claims 19-38 will be limited to these corresponding structures discussed above, specifically the light sources, the sequence generator, the delivery optics, the main optics and the CCD detector as discussed above and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. §112 (6th ¶) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. §112 (6th ¶) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. §112 (6th ¶).

B3.	FL #3: “processor…” (claims 19-38)
A further means-plus-function phrase is recited in claims 19, 37 and 38 (and included in each of dependent claims 20-36), which recites “an image processor…” or “processor,” referred to hereinafter as FL #3.  Examiners determine herein that FL #3 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).
The Examiners find that FL #3 in claims 19, 37 and 38 recites: 
image processor (or processor) configured to associate the depth data with the color image data, wherein the depth data and the color image data represent the surface topology and the color of the portion of the three-dimensional dental structure….

(B3)(a)	3-Prong Analysis: Prong (A)
FL #3 meets invocation prong (A) because "means ... for" type language is recited.  Examiners first find that “processor” is a generic placeholder or nonce term equivalent to “means” because the term “processor” does not convey any particular structure.  Examiners further note that the specification of the 456 Patent does not explicitly define “processor” and thus the specification of the 456 Patent does not impart or disclose any specific or special structure for the phrase.  Furthermore, the adjective “image” amounts to merely a functional aspect or intended use of the processor.
Furthermore, Examiners find that one having ordinary skill in the art would not recognized “processor” as the name of a sufficiently definite structure for performing each of the functions recited in claims 19-38.  Rather one having ordinary skill in the art “would recognize processor to mean a general purpose computer, a central processing unit ("CPU"), or a program that translates another program into a form acceptable by the computer being used.” See Ex Parte Smith, Appeal No. 2012-007631, page 13 (PTAB March 14, 2013).
Finally, Examiners find that any of the various processors known in the art, including those defined by the PTAB, would not be sufficiently definite structures for performing at least the function of associating the depth data with the color image data.  Such a function would require more than any generic processor or computer.
Accordingly, Examiners find nothing in the specification, prosecution history or the prior art to construe “processor…” in FL #3 as the name of a sufficiently definite structure for performing the functions recited in FL #3 so as to take the overall claim limitation out of the ambit of §112(6th ¶).  See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiners conclude that the term “processor…” is a generic placeholder having no specific structure associated therewith.  Because “processor …” is merely a generic placeholder having no specific structure associated therewith, the Examiners conclude that FL #3 meets invocation Prong (A).
(B3)(b)	3-Prong Analysis: Prong (B)
FL #3 meets invocation prong (B) because it recites the function of scanning and further to “associate the depth data with the color image data.”
(B3)(c)	3-Prong Analysis: Prong (C)
FL #3 meets invocation prong (C) because FL #3 does not recite sufficient structure for performing the claimed function.  Based upon a review of claims 19-38, particularly claims 19, 37 and 38 themselves, the Examiners find that FL #3 recites very little structure for performing the function as set forth of FL #3.  Furthermore the functions recites are beyond those of any generic processor and thus a special purpose processor would be required.  Since no more than a generic processor is recited, the known structures of a processor itself would be insufficient to perform the functions recited in FL #3. 
In view of the Examiners findings above that FL #3 meets invocation prongs (A)-(C), the Examiners conclude FL #3 invokes interpretation under 35 U.S.C. §112 (6th ¶).
(B3)(d)	Corresponding Structure
After a claimed phrase has been shown to invoke 35 U.S.C. §112 (6th ¶), as found above, the next step is to determine the corresponding structure or material as described in the specification for performing the recited function.  See MPEP §2181(II).
Based upon a review of the specification of the 456 Patent, the Examiners find that the closest corresponding hardware structure for the FL #3 is the CPU 82 shown in FIG. 4B.  Furthermore, the corresponding software structures of to control the hardware CPU 82  would be such software within the CPU to accept the data from the scanning subsystem and the imaging system, would combine the colored images to create the 2D color image and then align the 3D depth data and the 2D color image data according to a mapping procedure (See 456 Patent at col. 13, lines 25 to col. 14, line 40). 
In view of these findings, pursuant to 35 U.S.C. §112 (6th ¶), FL #3 in claims 19-38 will be limited to these corresponding structures discussed above, specifically hardware structures of the CPU in association with software for receiving data and creating the image map of surface coordinate and color data as discussed above and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. §112 (6th ¶) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. §112 (6th ¶) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. §112 (6th ¶).

C.	Interpretations Applied Herein
	Examiners’ maintain herein the interpretation of “hand-held device” as applied in the 2021 NF Action.  The discussion above in Part III is not a new interpretation but merely a discussion in response to the Applicant’s arguments in the Nov 2021 Amendment.  As discussed above, Examiners interpret “hand-held device” according to its plain meaning when read in light of the specification and in view of the relevant prior art, namely the “hand-held device” is a unitary device that is held by a user’s hand and does not necessarily include all peripheral structures that are connected thereto.

D.	Conclusion of Claim Interpretation
In view of the forgoing, Examiners will interpret FL #1-FL #3 in the manner as provided above.  Examiners will further interpret “hand-held device” as discussed above.  The remaining limitations will be interpreted using the broadest reasonable interpretation.

XI. CLAIM REJECTIONS – 35 U.S.C. §112 (1st ¶) and 35 U.S.C. §251
The following is a quotation of pre-AIA  35 U.S.C. §112 (1st ¶):
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of pre-AIA  35 U.S.C. §251:
Whenever any patent is, through error without any deceptive intention, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

A. Written Description Rejections of Claims 19-38
Claims 19-38 are rejected under pre-AIA  35 U.S.C. §112 (1st ¶) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. §112, the inventors, at the time the application was filed, had possession of the claimed invention.  Examiners reiterate and apply in this rejection the interpretation of “hand-held device” as discussed above in Part III of this Office action.
Regarding each of the pending and examined claims 19-38, each claim recites “a [viewfinder] hand-held device comprising: … an imaging system configured to provide two-dimensional color image data…; and an [image] processor configured to associate the depth data with the color image data.”  However, Examiners find insufficient written description for such features in the 159 Application, as filed, or to any of the application to which the 159 Applications claims priority.
As noted above in the Objections to the Drawings, Examiners do not find that any drawing illustrates any hand-held device at all, let alone comprising the identified components.  
Furthermore, the only mention of a hand-held device in the 159 Application, or any of its parent applications, is that “[t]he endoscope 46, the illumination unit 31, the main optics 41, color illumination 71 and tri-color sequence generator are preferably included together in a unitary device, typically a hand-held device.”  See 456 Patent col. 24, lines 58-61.  Examiners find this sole discussion of the hand-held device makes no mention of a processor being included in the hand-held device.2  Accordingly, based on these findings, Examiners find that at most, the specification of the 456 Patent, the 159 Application as filed and the prior filed applications, provide support for the hand-held device to comprise at most parts of the scanning system and the imaging system.
Accordingly, Examiners conclude to now claim that the hand-held device comprising all the portions as now being recited in the claims lacks a sufficient written description to show one skilled in the art that Applicant was in possession of such an invention.

B. New Matter Rejections of Claims 19-36
Claims 19-36 are further rejected under pre-AIA  35 U.S.C. §112 (1st ¶) as failing to comply with the written description requirement and contain new matter.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. §112, the inventors, at the time the application was filed, had possession of the claimed invention.  Because this this new matter arose during the prosecution of the present reissue application, claims 19-36 are also rejected under 35 U.S.C. §251 for introducing such new matter.  
Regarding each of the pending and examined claims 19-36, each claim recites “a hand-held device comprising: an optical device comprising:  a scanning system configured to provide depth data; … and an imaging system configured to provide color image data…”  However, Examiners find insufficient written description for such features in the 159 Application, as filed, or to any of the application to which the 159 Applications claims priority.
As discussed above, the only mention of the hand-held device states that “[t]he endoscope 46, the illumination unit 31, the main optics 41, color illumination 71 and tri-color sequence generator are preferably included together in a unitary device, typically a hand-held device.”  See 456 Patent col. 24, lines 58-61. 
As found throughout the specification of the 456 Patent, particularly FIGS. 1 and 4A, the optical device 22 comprises the endoscope 46, the illumination source 31, the main optics 41.  However, Examiners find no mention that the optical device comprises the entirety of the scanning system, rather portions of the imaging system, i.e., color illumination 71, the tri-color sequence generator 74 and the delivery optics 73 are located outside the optical device 22. 
In view of these findings, Examiners do not find that the specification of the 456 Patent or the 159 Application as filed provide support for the layering of devices as now being recited in pending and examined claims 19-36.  Examiners find no mention of any relationship between the hand-held device and the optical device, other than an overlap of some components.  Accordingly, Examiners conclude that for Applicant to now claim that the hand-held device comprises the optical device which comprises all the portions recited therein lacks a sufficient written description to show one skilled in the art that Applicant was in possession of such an invention and thus to provide such an amendment is new matter herein.

C. New Matter Rejection of Claim 37
Claim 37 is further rejected under pre-AIA  35 U.S.C. §112 (1st ¶) as failing to comply with the written description requirement and contains new matter. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. §112, the inventors, at the time the application was filed, had possession of the claimed invention.  Because this this new matter arose during the prosecution of the present reissue application, claim 37 is also rejected under 35 U.S.C. §251 for introducing such new matter.  
Claim 37 recites “a hand-held device comprising: … (d) a display.”  However, Examiners find insufficient written description for such features in the 159 Application, as filed, or to any of the application to which the 159 Applications claims priority.
The only mention of a hand-held device in the 159 Application, or any of its parent applications, is that “[t]he endoscope 46, the illumination unit 31, the main optics 41, color illumination 71 and tri-color sequence generator are preferably included together in a unitary device, typically a hand-held device.”  See 456 Patent col. 24, lines 58-61.  Examiners find this sole discussion of the hand-held device makes no mention of a display being included in the hand-held device.  
Accordingly, Examiners conclude that for Applicant to now claim that the hand-held device comprises a display lacks a sufficient written description to show one skilled in the art that Applicant was in possession of such an invention and thus to provide such an amendment is new matter herein.

D. New Matter Rejection of Claim 38
Claim 38 is further rejected under pre-AIA  35 U.S.C. §112 (1st ¶) as failing to comply with the written description requirement and contains new matter. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. §112, the inventors, at the time the application was filed, had possession of the claimed invention.  Because this this new matter arose during the prosecution of the present reissue application, claim 38 is also rejected under 35 U.S.C. §251 for introducing such new matter.  
Claim 38 recites “a viewfinder hand-held device …”  However, Examiners find insufficient written description for such a feature in the 159 Application, as filed, or to any of the applications to which the 159 Applications claims priority.
The only mention of a hand-held device in the 159 Application, or any of its parent applications, is that “[t]he endoscope 46, the illumination unit 31, the main optics 41, color illumination 71 and tri-color sequence generator are preferably included together in a unitary device, typically a hand-held device.”  See 456 Patent col. 24, lines 58-61.  Examiners find this sole discussion of the hand-held device makes no mention that this hand-held device is a “viewfinder hand-held device.”
Furthermore, a viewfinder would imply that some sort of display would be included in the hand-held device such that the display would provide a preview of a captured image as is well known in the art.  However, as discussed above, Examiners find that inclusion of a display in the hand-held device would also be new matter.  
Accordingly, Examiners conclude that for Applicant to now claim that the hand-held device is a “viewfinder hand-held device” lacks a sufficient written description to show one skilled in the art that Applicant was in possession of such an invention and thus to provide such an amendment is new matter herein.

XII. EFFECTIVE FILING DATE FOR APPLICATION OF PRIOR ART
While Examiners recognize the Applicant’s claims of priority as discussed above, Examiners do not find that the claims are entitled to the priority as claimed.  First, for example, as discussed above in the new matter and written description rejections regarding all pending and examined claims, Examiners have found that the inclusion of the processor in the hand-held device has no support in any of the applications throughout the chain of priority, including the 159 Application.3  Accordingly, Examiners do not find that the pending and examined claims are entitled to priority to any of the earlier applications.  Examiners position on the filing date is consistent with the PTAB decision in IPR2019-00155.  See e.g., IPR2019-00155 Decision Instituting Inter Partes Review, June 7, 2019, Part C, pages 17-22 wherein the PTAB did not extend priority back to any of the earlier applications.  Thus, in granting the IPR, the PTAB applied prior art in the decision having effective dates after the earlier filed applications.  See e.g., IPR2019-00155 Decision Instituting Inter Partes Review, June 7, 2019, Parts E and F, pages 23-28.
Additionally, (a) the layering of the hand-held device, the optical device and those feature inside was not present in any application in the claimed chain of priority, including the 159 Application, (b) the hand-held device comprising a display was not present in any application in the claimed chain of priority, including the 159 Application and (c) the hand-held device now being a viewfinder hand-held device was not present in any application in the claimed chain of priority, including the 159 Application.  Rather each of these limitations are new via the 2nd Preliminary Amendment and the Nov 2021 Amendment in this reissue application.  Thus, for similar reasons as above, Examiners do not find that the respective claims now including these are similarly not entitled to priority extending back to any of the earlier filed applications. 
In view of these findings that the pending and examined claims do not have support in the 159 Application or its parent applications, Examiners do not find the pending and examined claims herein have an effective filing date on or before the filing of the 159 Application.  Therefore, Examiners herein find that the effective filing date of the pending and examined claims is the filing date of this reissue application, on February 7, 2020.

XIII. CLAIM REJECTIONS – 35 U.S.C. §103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §103(a) that form the basis for the rejections under this section made in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


A.	Obviousness Rejections Applying Babayoff and Engelhardt
Claim 19-38 are rejected under 35 U.S.C. §103 as being unpatentable over U.S. Patent Application Publication No. 2006/0001739 to Babayoff (hereinafter “Babayoff”) in view of U.S. Patent No. 6,263,234 to Engelhardt et al. (hereinafter “Engelhardt”).  
Regarding these claims, Babayoff teaches the more salient features of the claims based on the same disclosures as the present reissue application, including the scanning system, the imaging system, the viewfinder display and the processor.  This finding is based on the claim of that the present reissue application is a reissue of the 159 Application which has a continuation chain to Babayoff.  Furthermore, this finding is based on comparison of the disclosures of the present application with Babayoff.
However, Babayoff does not teach that the optical device comprising the scanning system and the imaging system and the image processor and the viewfinder display are all part of the hand-held device.  Such a finding is consistent with the new matter/written description rejections provided above.  Nevertheless, Engelhardt teaches a hand-held device comprising a scanning system, wherein such hand-held device/housing also includes other functional units and a processor for controlling the probe and computing the image profiles (See Engelhardt col. 5, line 62 to col. 6, line 12).  It would thus have been obvious to incorporate all functional units/components of the optical device, processor and display as taught by Babayoff into a single hand-held housing as taught by Engelhardt.  One having ordinary skill in the art would do so to provide a compact system needing only a connection to the proper power supply (See Engelhardt col. 6, lines 1-7).

B.	Obviousness Rejections Applying Babayoff and Peterson
Claim 19-38 are rejected under 35 U.S.C. §103 as being unpatentable over Babayoff in view of W.O. Publication WO02/056756 to Peterson et al. (hereinafter “Peterson”).  
Regarding these claims, Babayoff teaches the more salient features of the claims based on the same disclosures as the present reissue application, including the scanning system, the imaging system, the viewfinder display and the processor.  This finding is based on the claim of that the present reissue application is a reissue of the 159 Application which has a continuation chain to Babayoff.  Furthermore, this finding is based on comparison of the disclosures of the present application with Babayoff.
However, Babayoff does not teach that the optical device comprising the scanning system and the imaging system and the image processor and the viewfinder display are all part of the hand-held device.  Such a finding is consistent with the new matter/written description rejections provided above.  Nevertheless, teaches a hand-held device comprising a sensing system, a display and a processor (See Peterson FIG. 6, hand-held imaging device 80 comprising imaging system and display 73.  See also page 3, lines 4-14 wherein the hand-held imaging device comprises housing imaging system, processing system).  It would thus have been obvious to incorporate all functional units/components of the sensing system, processor and display as taught by Babayoff into a single hand-held housing as taught by Peterson.  One having ordinary skill in the art would do so to facilitate the accessibility to the area to be examined and/or treated (See Peterson page 3, line 16).

XIV. DOUBLE PATENTING REJECTIONS
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. §1.321(c) or §1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP §717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP §2159. See MPEP §2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 C.F.R. §1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

A. Double Patenting Rejections Over 16/784,493
Claims 19-24, 25-32, 35, 37 and 38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over one or more of the claims of copending Application No. 16/784,493 (hereinafter the “493 Application”). Although the claims at issue are not identical, they are not patentably distinct from each other because one or more the claims of the 493 Application read on one or more of pending and examined claims herein.  For example, claims 27-32, 34-39, 52-54 of the 493 Application read on pending and examined claims 19-23, 25-32, 35, 37 and 38 herein, respectively.  While the claims of the present application recited an intended use related to dental structures, such intended use is encompassed by the claims of the 493 Application when interpreted under 35 U.S.C. §112 (6th ¶) and when read in light of the specification.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

B. Double Patenting Rejections Over 16/784,515
Claims 19-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over one or more of the claims of copending Application No. 16/784,515 (hereinafter the “515 Application”). Although the claims at issue are not identical, they are not patentably distinct from each other because one or more of the claims of the 515 Application read on each of the pending and examined claims herein.  While Examiners recognize the claims of the 515 Application are method claims, they merely recite “providing” the same structures as recited in the pending and examined claims herein.  For example, claims 22-39, 43 and 44 of the 515 Application read on pending and examined claims 19-38 herein, respectively.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

C. Double Patenting Rejections Over 10944953 DP Patent and Peterson
Claims 19-21, 26, 27, 37 and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 or 29 of U.S. Patent No. 10,944,953 (hereinafter the “10944953 DP Patent”).  Although the claims at issue are not identical, they are not patentably distinct from each other because each of claims 10 and 29 of the 10944953 DP Patent are not patentably distinct from pending and examined claims 19-21, 26, 27, 37 and 38 herein.  For example, each of claims 10 and 29 of the 10944953 DP Patent read on the more salient features of pending and examined claims 19-21, 26, 27, 37 and 38 herein, respectively.  However, these claims of the 10944953 DP Patent do not explicitly teach the processor provided in the hand-held device or the hand-held device including a viewfinder display.  Nevertheless, Peterson teaches a hand-held device comprising a sensing system, a display and a processor (See Peterson FIG. 6, hand-held imaging device 80 comprising imaging system and display 73.  See also page 3, lines 4-14 wherein the hand-held imaging device comprises housing imaging system, processing system).  It would thus have been obvious to incorporate all functional units/components of the sensing system, processor and display as recited in the noted claims of the 10944953 DP Patent into a single hand-held housing as taught by Peterson.  One having ordinary skill in the art would do so to facilitate the accessibility to the area to be examined and/or treated (See Peterson page 3, line 16).

D. Double Patenting Rejections Over 10764557 DP Patent and Peterson
Claims 19-21, 37 and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 or 30 of U.S. Patent No. 10,764,557 (hereinafter the “10764557 DP Patent”).  Although the claims at issue are not identical, they are not patentably distinct from each other because each of claims 9 and 30 of the 10764557 DP Patent are not patentably distinct from pending and examined claims 19-21, 37 and 38 herein.  For example, each of claims 9 and 30 of the 10764557 DP Patent read on the more salient features of pending and examined claims 19-21, 37 and 38 herein.  However, these claims of the 10764557 DP Patent do not explicitly teach the processor and other components provided in the hand-held device or the hand-held device including a viewfinder display.  Nevertheless, Peterson teaches a hand-held device comprising a sensing system, a display and a processor (See Peterson FIG. 6, hand-held imaging device 80 comprising imaging system and display 73.  See also page 3, lines 4-14 wherein the hand-held imaging device comprises housing imaging system, processing system).  It would thus have been obvious to incorporate all functional units/components of the sensing system, processor and display as recited in the noted claims of the 10764557 DP Patent into a single hand-held housing as taught by Peterson.  One having ordinary skill in the art would do so to facilitate the accessibility to the area to be examined and/or treated (See Peterson page 3, line 16).

E. Double Patenting Rejections Over 9404740 DP Patent and Peterson
Claims 19-21, 23-25, 37 and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 or 7 of U.S. Patent No. 9,404,740 (hereinafter the “9404740 DP Patent”).  Although the claims at issue are not identical, they are not patentably distinct from each other because each of claims 4 and 7 of the 9404740 DP Patent are not patentably distinct from pending and examined claims 19-21, 23-25, 37 and 38 herein.  For example, claim 7 of the 9404740 DP Patent reads on the more salient features of pending and examined claims 19-21, 23, 24, 37 and 38 herein and claim 4 of the 9404740 DP Patent reads on pending and examined claim 25 herein.  However, these claims of the 9404740 DP Patent do not explicitly teach the processor and other components provided in the hand-held device and/or the hand-held device including a viewfinder display.  Nevertheless, Peterson teaches a hand-held device comprising a sensing system, a display and a processor (See Peterson FIG. 6, hand-held imaging device 80 comprising imaging system and display 73.  See also page 3, lines 4-14 wherein the hand-held imaging device comprises housing imaging system, processing system).  It would thus have been obvious to incorporate all functional units/components of the sensing system, processor and display as recited in the noted claims of the 9404740 DP Patent into a single hand-held housing as taught by Peterson.  One having ordinary skill in the art would do so to facilitate the accessibility to the area to be examined and/or treated (See Peterson page 3, line 16).

F. Double Patenting Rejections Over 9101433 DP Patent and Peterson
Claims 19-21, 37 and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6, 8 or 18 of U.S. Patent No. 9,101,433 (hereinafter the “9101433 DP Patent”).  Although the claims at issue are not identical, they are not patentably distinct from each other because each of claims 6, 8 and 18 of the 9101433 DP Patent are not patentably distinct from pending and examined claims 19-21, 37 and 38 herein.  For example, each of claims 6, 8 and 18 of the 9101433 Patent read on the more salient features of pending and examined claims 19-21, 37 and 38 herein.  However, these claims of the 9101433 DP Patent do not explicitly teach the processor and other components provided in the hand-held device or the hand-held device including a viewfinder display.  Nevertheless, Peterson teaches a hand-held device comprising a sensing system, a display and a processor (See Peterson FIG. 6, hand-held imaging device 80 comprising imaging system and display 73.  See also page 3, lines 4-14 wherein the hand-held imaging device comprises housing imaging system, processing system).  It would thus have been obvious to incorporate all functional units/components of the sensing system, processor and display as recited in the noted claims of the 9101433 DP Patent into a single hand-held housing as taught by Peterson.  One having ordinary skill in the art would do so to facilitate the accessibility to the area to be examined and/or treated (See Peterson page 3, line 16).

G. Double Patenting Rejections Over 8102538 DP Patent and Peterson
Claims 19-21, 37 and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 22 of U.S. Patent No. 8,102,538 (hereinafter the “8102538 DP Patent”).  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 22 of the 8102538 DP Patent is not patentably distinct from pending and examined claims 19-21, 37 and 38 herein.  For example, claim 22 of the 8102538 DP Patent reads on the more salient features of pending and examined claims 19-21, 37 and 38 herein.  However, this claim of the 8102538 DP Patent do not explicitly teach the processor and other components provided in the hand-held device or the hand-held device including a viewfinder display.  Nevertheless, Peterson teaches a hand-held device comprising a sensing system, a display and a processor (See Peterson FIG. 6, hand-held imaging device 80 comprising imaging system and display 73.  See also page 3, lines 4-14 wherein the hand-held imaging device comprises housing imaging system, processing system).  It would thus have been obvious to incorporate all functional units/components of the sensing system, processor and display as recited in the noted claims of the 8102538 DP Patent into a single hand-held housing as taught by Peterson.  One having ordinary skill in the art would do so to facilitate the accessibility to the area to be examined and/or treated (See Peterson page 3, line 16).

H. Double Patenting Rejections Over 7724378 DP Patent and Peterson
Claims 19-22, 30-32, 37 and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 7,724,378 (hereinafter the “7724378 DP Patent”).  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 17 of the 7724378 DP Patent is not patentably distinct from pending and examined claims 19-22, 30-32, 37 and 38 herein.  For example, claim 17 of the 7724378 DP Patent reads on the more salient features of pending and examined claims 19-22, 30-32, 37 and 38 herein.  However, this claim of the 7724378 DP Patent does not explicitly teach the processor and other components provided in the hand-held device or the hand-held device including a viewfinder display.  Nevertheless, Peterson teaches a hand-held device comprising a sensing system, a display and a processor (See Peterson FIG. 6, hand-held imaging device 80 comprising imaging system and display 73.  See also page 3, lines 4-14 wherein the hand-held imaging device comprises housing imaging system, processing system).  It would thus have been obvious to incorporate all functional units/components of the sensing system, processor and display as recited in the noted claims of the 7724378 DP Patent into a single hand-held housing as taught by Peterson.  One having ordinary skill in the art would do so to facilitate the accessibility to the area to be examined and/or treated (See Peterson page 3, line 16).

I. Double Patenting Rejections Over 7511829 DP Patent and Peterson
Claims 19-22, 30-32, 37 and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 7,511,829 (hereinafter the “7511829 DP Patent”).  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 17 of the 7511829 DP Patent are not patentably distinct from pending and examined claims 19-22, 30-32, 37 and 38 herein.  For example, claim 17 of the 7511829 DP Patent read on the more salient features of pending and examined claims 19-22, 30-32, 37 and 38 herein.  However, this claim of the 7511829 DP Patent does not explicitly teach the processor and other components provided in the hand-held device or the hand-held device including a viewfinder display.  Nevertheless, Peterson teaches a hand-held device comprising a sensing system, a display and a processor (See Peterson FIG. 6, hand-held imaging device 80 comprising imaging system and display 73.  See also page 3, lines 4-14 wherein the hand-held imaging device comprises housing imaging system, processing system).  It would thus have been obvious to incorporate all functional units/components of the sensing system, processor and display as recited in the noted claims of the 7511829 DP Patent into a single hand-held housing as taught by Peterson.  One having ordinary skill in the art would do so to facilitate the accessibility to the area to be examined and/or treated (See Peterson page 3, line 16).

J. Double Patenting Rejections Over 7319529 DP Patent and Peterson
Claims 19-21, 37 and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 or 28 of U.S. Patent No. 7,319,529 (hereinafter the “7319529 DP Patent”).  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 3 and 28 of the 7319529 DP Patent are not patentably distinct from pending and examined claims 27-29 and 52-54 herein.  For example, each of claims 3 and 28 of the 7319529 DP Patent read on the more salient features of pending and examined claims 27-29, 53 and 54 herein.  However, these claims of the 7319529 DP Patent do not explicitly teach the processor and other components provided in the hand-held device or the hand-held device including a viewfinder display.  Nevertheless, Peterson teaches a hand-held device comprising a sensing system, a display and a processor (See Peterson FIG. 6, hand-held imaging device 80 comprising imaging system and display 73.  See also page 3, lines 4-14 wherein the hand-held imaging device comprises housing imaging system, processing system).  It would thus have been obvious to incorporate all functional units/components of the sensing system, processor and display as recited in the noted claims of the 7319529 DP Patent into a single hand-held housing as taught by Peterson.  One having ordinary skill in the art would do so to facilitate the accessibility to the area to be examined and/or treated (See Peterson page 3, line 16).  Furthermore, while the claims of the present application recited an intended use related to dental structures, such intended use is encompassed by the claims of the 493 Application when interpreted under 35 U.S.C. §112 (6th ¶) and when read in light of the specification.  

XV. EXAMINERS’ RESPONSES TO APPLICANT’S ARGUMENTS
Below are the Examiners’ responses to the specific Applicant’s arguments regarding the objections and rejections above.  Each such argument will be taken in turn.
37 C.F.R. §42.73(d) and res judicata
Regarding the objection to the claims under 37 C.F.R. §42.73(d) and the rejections of the claims under res judicata, Applicant argues that these grounds do not apply because these grounds require “among other things, a showing of identity of the issues/claims presented for adjudication and the issues/claims previously decided.”  See Nov 2021 Amendment page 8.  Examiners disagree.  Examiners first note that Applicant has misquoted the requirements of both grounds.  No identity of issues or claims is required in 37 C.F.R. §42.73(d), rather the issue is whether the claims now being sought are “patentably distinct” from finally refused or cancelled claims following an adverse judgment.  Furthermore, no identity of claims is required under res judicata, rather as noted by the court in In re Hellbaum (cited by Applicant), “res judicata requires, inter alia, a showing of an identity of the issues presented for adjudication and the issues previously decided.”  See In re Hellbaum 371 F.2d 1022, 1023 (CCPA 1967).  Thus, Examiners note the issue regarding the newly added claims herein regarding the objection under 37 C.F.R. §42.73(d) is whether the newly added claims now being sought are “patentably distinct” from the claims cancelled in the IPR.  If these claims are not patentably distinct, then the same “issue” being raised in this reissue application was already decided in both IPR2019-00155 and IPR2019-00159 and res judicata would apply.  Examiners do not find any arguments by Applicant asserting that the present claims are patentably distinct from those lost in the IPR and thus maintain the objections under 37 C.F.R. §42.73(d) and the rejections under the doctrine of res judicata.
§112 New Matter/§251 New Matter, Specification/Figures/Effective Filing Data
On pages 20-29, particularly page 22, of the Nov 2021 Amendment, Applicant reiterates the interpretation of “hand-held device” such that “it does not exclude devices wherein certain components of the device are not physically incorporated into the portion that the dental practitioner holds in their hand.”  Examiners disagree for the same reasons as provided above in this Office action.
On page 23 of the Nov 2021 Amendment, Applicant argues that “the claims do not require the imaging system, processor, optical device, or display to be physically integrated with a hand-held device.”   Examiners disagree.  This is precisely the claim language chosen by Applicant.  For example, claim 27 recites “a hand-held device comprising: an optical device …; and an image processor…”  Claim 53 recites “a hand-held device comprising: (a) a scanning system…; (b) an imaging system; (c) a processor …; and (d) a display.”  Claim 54 recites “a viewfinder hand-held device comprising: (a) a scanning system …; (b) an imaging system …; and (c) a processor …”  Examiners find that if each the hand-held device “comprises” these items, then those items are part of or “integrated” into the hand-held device.  To argue otherwise Applicant is simply asking Examiners ignore the claim language chosen by Applicant.
On page 23 of the Nov 2021 Amendment, Applicant argues that “a POSA would have understood that device 100 and its components, as shown in FIG. 1, may be embodied as a hand-held device.”  Examiners disagree.  The specification of the 456 Patent never mentions that all structures shown in FIG. 1 are included in a “hand-held device.”  Furthermore, the fact that these components “may be” embodied as asserted by Applicant is not the issue herein.  The issue herein for the support, new matter, written description and priority is what Applicant has disclosed, explicitly or inherently, in its specification as its invention.  At most, the specification only discloses the hand-held device includes “[t]he endoscope 46, the illumination unit 31, the main optics 41, color illumination 71 and tri-color sequence generator.”  Examiners find and conclude to state the hand-held device includes additional features, such as a processor or a display, lacks a written description and is new matter.
On page 28 of the Nov 2021 Amendment, Applicant argues that the “drawings show each feature of the claims for the same reasons as above” and the “Specification provides antecedent basis for the claimed subject matter for the same reasons described above.  Examiners disagree for the same reasons as above.  Examiners do not find a single item in any drawing that represents a “hand-held device” or “viewfinder hand-held device” that includes the recited components.  The single reference to “hand-held device” in the specification is not correlated to any figure.  Furthermore, Examiners find the new claim terminology in the claims lacks any clear antecedent basis in the specification.
On pages 28-29 of the Nov 2021 Amendment, Applicant argues that the priority of the present application should be afforded as claimed by Applicant for the “same reasons as described above.”  Examiners disagree for the same reasons above.
Claim Interpretation
On pages 29-30 of the Nov 2021 Amendment, Applicant traverses the invocation of some claim limitations under 35 U.S.C. §112(6th ¶) on the basis that “the particular configuration of these basic structural elements is left to the skilled artisan, with the guidance …provided in the Specification.”  Examiners disagree with this argument as it misunderstands this statute.  35 U.S.C. §112(6th ¶) is not an enablement rejection and no enablement rejection is being made herein.  35 U.S.C. §112(6th ¶) is a claim interpretation mandated by the manner to which the Applicant chose to claim its invention.
§103 Rejections
On page 31 of the Nov 2021 Amendment, Applicant notes that “none of the reasons for non-obviousness were finally decided by the Board as Patent Owner chose to pursue the instant reissue application…”  Examiners agree.  However, Examiners do note that the PTAB made similar determinations as to Examiners herein regarding the priority of the claims and further found a reasonable likelihood of prevailing as to the combinations of Babayoff in view of Peterson or Engelhardt.  See IPR2019-00155 Decision pages 26-28.
On pages 31-32 of the Nov 2021 Amendment, Applicant argues that “Babayoff is not valid prior art” because “Babayoff is an ‘ancestral application” in an unbroken string of continuation application.”  Examiners agree on the string of unbroken applications.  However, these applications should not all be listed as continuation applications.  At the filing of the parent 351 Application, and carried into the159 Application (that became the 456 Patent), Applicant introduced new matter not before in any application, i.e., the “hand-held device” as claimed and including a processor.4  Thus, the 351 Application should have been listed as a continuation-in-part of the 379 Application.  Because of this new matter, as discussed above, while there is a string of co-pending application, Applicant is not entitled to priority through all the application and thus Babayoff is a proper prior art reference as to the date of the new matter relating to the “hand-held device” at the filing of the 159 Application and the 351 Application.  Furthermore, Examiners have identified other new matter in the claims and found that the present claims do not have priority extending back to any of the prior applications, including the 351 Application.  Accordingly, Babayoff is a proper prior art reference on this basis as well.
On page 32 of the Nov 2021 Amendment, Applicant traverses the proposed combinations of Babayoff and Peterson or Engelhardt on the basis that Peterson and Engelhardt do not cure the deficiencies “once Babayoff is removed as prior art.”  As discussed above, Examiner find no reason to remove Babayoff as prior art and thus do not find this argument persuasive.
With regard to the double patenting rejections, on pages 32-33 of the Nov 2021 Amendment, Applicant has not made any arguments traversing these rejections and thus Examiners find no response is necessary.

XVI. PRIOR OR CONCURRENT PROCEEDINGS
Applicant is reminded of the obligation apprise the Office of any prior or concurrent proceedings in which the 456 Patent is or was involved, such as interferences or trials before the Patent Trial and Appeal Board, reissues, reexaminations, or litigations and the results of such proceedings.


XVII. INFORMATION MATERIAL TO PATENTABILITY
Applicant is further reminded of the continuing obligation under 37 C.F.R. §1.56 to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.

XVIII. CONCLUSION
Claims 19-38 are pending and examined.
Claims 19-38 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. §1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. §1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record which is considered pertinent to Applicant’s disclosure is listed on the document titled ‘Notice of Reference Cited’ (“PTO-892”).  Unless expressly noted otherwise by the Examiners, all documents listed on the PTO-892 are cited in their entirety.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KENNETH WHITTINGTON whose telephone number is (571)272-2264.  The Examiner can normally be reached on 8:30am - 5:00pm, Monday - Friday.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer, SPE Art Unit 3992, can be reached at (571) 272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KENNETH WHITTINGTON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:

/Stephen J. Ralis/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        



    
        
            
        
            
        
            
    

    
        1 See 37 C.F.R. §1.104(c)(3) In rejecting claims the examiner may rely upon admissions by the applicant, or the patent owner in a reexamination proceeding, as to any matter affecting patentability and, insofar as rejections in applications are concerned, may also rely upon facts within his or her knowledge pursuant to paragraph (d)(2) of this section.
        2 A hand-held device not including a processor in dental imaging apparatus was common in the art at the time of filing the 108 Provisional Application.  See e.g., U.S. Patent Application Publication No. 2003/0096210 FIGS. 1-3 wherein for dental imaging, the hand-held device 14 includes the scanning system whereas the processor is part of a computer 16 connected via cables to the remote hand-held device14.
        3 See amendment filed December 3, 2012 during prosecution of the 159 Application which is the first instance of the feature wherein a hand-held device comprised the scanning system, the imaging system and the processor.
        4 See parallel prosecution of co-pending reissue application No. 16/784,493 which found that the 351 Application should not be afforded priority to its parent applications.